Citation Nr: 1229340	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic cervical strain.

2.  Entitlement to a rating in excess of 10 percent for chronic lumbar strain.

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to service connection for a heart disorder, claimed as tricuspid regurgitation, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 1985, May 1986 to May 1989, and from October 1990 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) from September 2007 (increased rating claims) and October 2008 (heart disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, NC (increased ratings) and Columbia, South Carolina (heart disorder).  The Board notes that the September 2007 rating decision initially assigned a noncompensable rating for the Veteran's hypertension however, by a rating action dated in July 2009, the rating was increased to 10 percent, effective the entire period on appeal.  

The Board notes that although the Veteran requested a Decision Review Officer (DRO) hearing in April 2009, in a July 2009 statement she indicated that she was canceling her DRO hearing in lieu of having an informal conference.  As such, her hearing request is deemed withdrawn. 

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by subjective complaints of pain and stiffness; objective findings include range of motion greater than 15 degrees, no incapacitating episodes requiring hospitalization or bedrest as prescribed by a physician for at least 4 weeks but less than 6 weeks, or ankylosis was shown; nor are neurological symptoms sufficient to warrant a separate rating demonstrated.

2.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain; objective findings include forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; and, there was no evidence  of incapacitating episodes requiring hospitalization, or bedrest as prescribed by a physician for a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor are neurological symptoms sufficient to warrant a separate rating demonstrated.

3.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chronic cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DCs) 5237 (2011).

2.  The criteria for a rating in excess of 10 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237 (2011). 

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.104, (DC) 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) .  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims arise from her disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the AOJ associated the Veteran's VA treatment records with the claims file.  The Veteran has additionally submitted private treatment records.  Moreover, a July 2008 inquiry by the RO reflected that the Veteran was not in receipt of benefits from the Social Security Administration (SSA).  The Veteran was also afforded VA examinations in April 2007 (hypertension), May 2007 (cervical and lumbar spine), August 2008 (heart exam but blood pressure readings taken) and August 2009 (cervical and lumbar spine).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate her disabilities under the applicable rating criteria.  The Board has considered the Veteran's argument that the VA exams are inadequate on the sole basis that the VA examiners were not afforded access to her claims file.  The Board has taken notice that the VA examiners were not provided the Veteran's claims file for review.  Nevertheless, the results of the VA examinations were consistent with the other evidence of record.  The Board finds that the examinations obtained are adequate to adjudicate the Veteran's increased rating claims. 

The Board notes that the Veteran's most recent examinations are now in excess of three years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's cervical spine, lumbar spine, or hypertension since the most recent examinations addressing these disabilities.    

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for her cervical spine, lumbar spine and hypertension. As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected chronic lumbar strain and chronic cervical strain have each been evaluated under Diagnostic Code (DC) 5237.  Her chronic lumbar strain is rated at 10 percent and her chronic cervical strain is rated at 20 percent pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.   The normal combined range of motion of the thoracolumbar spine is 240 degrees.   The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Cervical Spine

As noted above, the Veteran's cervical spine disability is rated at 20 percent disabling pursuant to DC 5237.  In order to warrant a higher rating, the evidence must show forward flexion of the cervical spine 15 degrees or less (30 percent),  favorable ankylosis of the entire cervical spine (30 percent), or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (DC 5243, 40 percent).

The Board has reviewed the evidence of record and finds that the weight of evidence does not support an increased rating.  Indeed, a May 2007 VA examination revealed forward flexion of the cervical spine to 20 degrees.  The Veteran displayed end range pain however, range of motion was not additionally limited following repetitive use.  A May 2008 VA treatment record reflected range of motion of the cervical spine within normal limits.  At an August 2009 VA examination, the Veteran demonstrated 35 degrees of flexion, accompanied by end-of-range pain.  However, it was noted that the Veteran was not additionally limited following repetitive use.  Therefore, because even considering pain, flexion is not shown at 15 degrees or less, the findings above, do not support a 30 percent evaluation.  See DeLuca.

Additionally, the evidence does not reflect ankylosis of the cervical spine. 
For definitional purposes, ankylosis is 'immobility and consolidation of a joint due to disease, injury, or surgical procedure.'  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  The Board has considered the Veteran's statements that her neck is stiff.  See April 2008 VA treatment record.  While range of motion is limited, the present level of range of motion does not indicate a fixation of the cervical spine.  Moreover, X-ray testing in May 2007 did not reflect ankylosis.  Additionally, the August 2009 VA examiner indicated that a cervical spine series on the day of the examination was read as unremarkable.   Therefore, a higher rating based on ankylosis is not warranted.

Next, while the Veteran has reported on-going cervical spine pain, the evidence does not show that she has been ordered bedrest by a physician.  For example, at her May 2007 VA examination she reported that she felt her neck affected her ability to sit, but did not affect her activities of daily living.  She reported that she did not use any type of assistive device.  A July 2009 private treating physician noted that the Veteran was experiencing some intervertebral disc syndrome at the C2-3 and C5-6 cervical areas.  Bedrest was not prescribed, rather it was recommended that the Veteran obtain more consistent chiropractic care and physical therapy.  At her August 2009 VA examination, the Veteran indicated that she had experienced one or two incapacitating episodes of neck pain.  As she has not demonstrated that she experienced incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a rating of 40 percent is not for application. 

After additionally considering Note (1), the Board finds that a separate rating for neurological abnormality is not warranted.  A neurological examination at her May 2007 VA examination reflected normal motor strength in the upper extremities and normal sensory function in the upper extremities.  Deep tendon reflexes were 2+ and equal at both biceps and triceps.  Her gait was normal for age and body habitus.  A December 2007 VA treatment record reflected normal deep tendon reflexes throughout.  A February 2009 VA treatment report noted complaints of numbness to her medial forearm and lateral 5th finger.  After treatment it was noted that there was complete resolution of pain and numbness to the left upper extremity.  At her August 2009 VA examination motor strength and sensory function appeared normal in both upper extremities.  Biceps jerks were 2+ and equal and triceps jerks were 1+ and equal.  The Veteran was diagnosed with "chronic cervical strain with no evidence of cervical radiculopathy."  Based on this evidence, a separate neurological evaluation is not warranted. 

In sum, a rating in excess of 20 percent is not warranted for any portion of the rating period for a cervical spine disability.  In reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.

Lumbar Spine

As noted above, the Veteran's lumbar spine disability is rated at 10 percent disabling pursuant to DC 5237.  In order to warrant a higher rating, the evidence must show forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. 

First, the Board finds that there is no basis for a higher rating based on loss of forward flexion of the thoracolumbar spine.  A May 2007 VA examination noted flexion of 85 degrees.  It was noted that the range of motion was pain free and not additionally limited following repetitive use.  At an August 2009 VA examination the Veteran demonstrated 70 degrees of flexion with end-of-range pain but no additional limitations following repetitive use.  During this time period, the weight of the evidence demonstrates that the Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees, even when considering pain.  Therefore, a rating in excess of 10 percent is not warranted on this basis. 

A rating in excess of 10 percent is also not warranted based on the combined range of motion of the thoracolumbar spine. 

At her May 2007 VA examination, the Veteran reported daily back pain relieved by chiropractic treatment.  Nevertheless, the Veteran demonstrated the following range of motion:  85 (forward flexion) + 25 (extension) + 25 (left lateral flexion) + 25 (right lateral flexion) + 15 (right rotation) + 15 (left rotation) = a total of 190.  The VA examiner indicated that range of motion was pain free and not additionally limited following repetitive use on this examination.  At her August 2009 VA examination, the Veteran reported low back pain on a daily basis.  The Veteran demonstrated the following range of motion testing results:  70 (forward flexion) +25 (extension) + 20 (left lateral flexion) + 20 (right lateral flexion) + 20 (right rotation) + 20 (left rotation) = a total of 175.  The VA examiner noted that motion was characterized by end-of-range pain but was not additionally limited following repetitive use on this examination.  As the Veteran's combined range of motion of the thoracolumbar spine has been demonstrated to be greater than 120 degrees, even considering pain, a rating in excess of 10 percent is not warranted on this basis.

The evidence of record also does not show that a rating in excess of 10 percent is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The May 2007 VA examiner noted that the Veteran's gait was normal for age and body habitus.  An X-ray of the lumbar spine demonstrated no abnormalities at that time.  Although a July 2009 private treating physician noted that the Veteran's mid thoracic spine had an increased kyphotic curve, the Board notes that the Veteran is only service-connected for her cervical spine and lumbar spine, not her thoracic spine.  An August 2009 VA examiner noted that the Veteran was tender over the mid lumbar spine and the paraspinal musculature.  However, it was noted that her gait was somewhat slow but otherwise normal for age and body habitus.  Moreover, a lumbosacral spine series on the day of examination was noted as normal. 

As the evidence does not demonstrate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, of the lumbar spine, a rating in excess of 10 percent is not warranted.  

Further, the evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  For example, at her May 2007 VA examination she reported that in the last 12 months she had suffered 3-4 incapacitating episodes of low back pain.  She reported never having surgery on her back and that her only current care was Motrin.  Although incapacitating episodes were reported, she did not report that they lasted at least 2 weeks and required physician prescribed bedrest.  Following a July 2009 private treatment visit, bedrest was not prescribed, rather it was recommended that the Veteran obtain more consistent chiropractic care and physical therapy.  At her August 2009 VA examination, the Veteran indicated that she had experienced two to three incapacitating episodes.  She reported that she did not take any specific medical therapy for her back but had chiropractic care with some benefit.  As she has not demonstrated that she experienced incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a rating of 20 percent is not for application.  As such, an increased rating based on incapacitating episodes is not warranted during this time period. 

The evidence of record reflects that the currently assigned 10 percent rating properly compensates her for the extent of functional loss during this time period. 

After additionally considering Note (1), the Board finds that a separate rating for neurological abnormality is not warranted.  A neurological examination at her May 2007 VA examination reflected normal motor strength and sensory function in the lower extremities.  Deep tendon reflexes were 1+ and equal bilaterally at the knees and ankles. Her gait was normal for age and body habitus.  A December 2007 VA treatment record reflected normal deep tendon reflexes throughout.  At her August 2009 VA examination the Veteran reported radiating pain down both legs below the knees in a variable fashion.  Neurological testing reflected normal motor strength and sensory function in both lower extremities.  Knee jerks were 2+ and equal, ankle jerks were 2+ and equal.  Although her gait was somewhat slow it was otherwise normal for age and body habitus.  The Veteran was diagnosed with "chronic lumbar strain with no evidence at this time of lumbar radiculopathy."

In sum, a rating in excess of 10 percent is not warranted for any portion of the rating period for a lumbar spine disability.  In reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.

Hypertension

The Veteran seeks a disability rating in excess of her 10 percent disability rating for service-connected hypertension.  The Veteran was granted service connection for hypertension with a noncompensable disability rating in the September 2007 rating decision on appeal.  A July 2009 DRO decision increased her disability rating to 10 percent disabling for the entire appeal period.  

Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)] provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or for an individual who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

As stated above, a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. The Veteran's claims folder contains blood pressure readings of 114/80, 110/80, 112/82 (April 2007 VA examination), 113/71 (December 2007 VA treatment record), 122/84 (March 2008 VA treatment record), 140/90 (May 2008 VA treatment record), 166/106, 172/109, 166/108 (August 2008 VA examination). 

After review of the blood pressure readings contained in the medical evidence of record, the Board finds that such evidence does not reveal readings of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, at any point during the current period of appeal.  In sum, a rating in excess of 10 percent is not warranted for any portion of the rating period for her hypertension.  



Other Considerations

The Board has considered the Veteran's statements regarding increased symptomatology.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of her disabilities.  Thus, evidence of increased lumbar spine, cervical spine and hypertension have not been established, either through medical or lay evidence. 

Further, the disabilities do not warrant referral for extraschedular consideration. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms. Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

There has been no showing that the Veteran's disability picture for her cervical spine, lumbar spine or hypertension are not contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of disability ratings on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for her service-connected cervical spine, lumbar spine, and hypertension, she has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran reported at her August 2009 VA examination that she was currently employed in the field of customer service. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

A rating in excess of 20 percent for chronic cervical strain is denied.

A rating in excess of 10 percent for chronic lumbar strain is denied.

A rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran is claiming service connection for a heart disorder, claimed as tricuspid regurgitation, to include as secondary to service-connected hypertension.  It is unclear from the evidence of record whether the Veteran's tricuspid regurgitation is a 'disease, injury, or defect' so as to constitute a disability for VA purposes. 

Service connection can only be granted for a disability resulting from disease or injury.  'Disability' means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that, based on the definition found in 38 C.F.R. § 4.1, the term disability 'should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself').  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran underwent an August 2008 VA examination to evaluate her claim.  Significantly, the VA examiner did not have access to the Veteran's claims file which reflects numerous in-service treatment records referencing her heart.  For example, a November 2001 treatment record noted a diagnosis of possible "transient ischemic attack."  A November 2001 echocardiography report noted normal left ventricular structure and function.  Aortic valve disease was noted with mild scleorisis but with moderate aortic insufficiency, no vegetative lesion or other significant abnormality was identified.  A May 2003 echocardiography report noted a normal left ventricular function but slight thickening of the aortic valve.  More recent treatment, an October 2008 echocardiogram, shows palpitations, LVDD (non-systolic left heart failure), tricuspid insufficiency, and normal stress myocardial perfusion imaging. 

The August 2008 VA examiner reflected that the Veteran had tricuspid regurgitation.  Although the Veteran reported a history of mitral valve prolapse, the VA examiner noted that there was no evidence for mitral valve prolapse on the most recent echocardiogram.  An exercise tolerance test completed in September 2008 was stopped due to blunted blood pressure response to exercise and fatigue.  It was noted that this was considered to be an inadequate exercise tolerance test.

In a March 2009 statement, a VA treating physician reflected that tricuspid regurgitation is usually secondary to combinations of right ventricular dilatation and high pressure due to severe pulmonary hypertension or right ventricular outflow obstruction.  It was noted that despite her normal exercise myoview at this time her tricuspid regurgitation may cause her future complications.  The Board finds the March 2009 treatment record is an 'indication' that her tricuspid regurgitation may be associated with her service-connected hypertension, but that there is insufficient competent evidence on file for the VA to make a decision on the claim.  More importantly, the Board is unclear as to the VA treating physician's rationale for this opinion.

The Board finds that it is unclear from the current record whether the Veteran's tricuspid regurgitation is a 'disease, injury, or defect' so as to constitute a disability for VA purposes.  Moreover, although the March 2009 VA treating physician indicated that the Veteran's tricuspid regurgitation may be related to her service-connected hypertension, sufficient rationale for this opinion was not provided.  The Board finds that an additional VA examination and/or opinion should be provided. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in August 2008, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The VA examiner should thoroughly review the Veteran's VA claims file, to include the Veteran's service treatment records in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

a) Whether the Veteran's current "tricuspid regurgitation" is, in and of itself, a disease, injury, or defect.  The examiner should also report the nature and severity of all current manifestations of the Veteran's tricuspid regurgitation.

b) If the current tricuspid regurgitation is a disease, injury, or defect, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current tricuspid regurgitation, or other heart disorder currently diagnosed, had its onset in service or is the result of a disease or injury in service.  

c) The examiner should also provide an opinion as to whether the tricuspid regurgitation, or any other heart disorder currently diagnosed was caused or aggravated by the Veteran's service-connected hypertension.

The examiner should discuss the in-service treatment records, and statements made by the March 2009 VA treating physician.  Moreover, the examiner should discuss an Internet article submitted by the Veteran in March 2009. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the tricuspid regurgitation (i.e., a baseline) before the onset of the aggravation.

Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner is advised that the Veteran is competent to report her symptoms and history; and such reports must be considered in formulating any opinions.  The examiner should provide a rationale for rejecting any reports by the Veteran.

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


